I concur in the opinion written by Judge CAMPBELL in this case. I have hesitated in concurring with his conclusion that relators are entitled to a peremptory writ commanding the levy of acreage tax provided for in Chapter 10026, Acts of 1925. At first I was inclined to the belief that it was the intention of the Legislature that the provision of Chapter 10026, providing for the higher acreage tax, would not come into effect until the additional bonds or some of them therein mentioned were issued and sold; however, I can find nothing in either Chapter 10026 or Chapter 10027, which would indicate such intention. When the refunding bonds were issued and sold on the first day of July, 1925, Chapter 10027, Acts of 1925, was a law and was the authority for their issuance, and Chapter 10026, Acts of 1925, was likewise a law and the only law then in effect, to which the holders of the bonds could look for funds to pay their principal and interest, since Chapter 10026 amended and superseded *Page 558 
all prior laws imposing an acreage tax. It appears to me that one of the purposes of the Legislature in passing Chapter 10026 was to make more salable the refunding bonds provided for in Chapter 10027; there is no indication in either Chapter 10026 or Chapter 10027 that the acreage tax provided in Chapter 10026 would not become effective until the additional bonds or some of them mentioned therein were issued and sold.
The Legislature, in its session of 1927, enacted Chapter 12017, which is an Act relating to the Everglades Drainage District, the purpose of which, as expressed in its title, among other things, was "to Legalize, Validate and Confirm the Levy and Assessment of the Drainage Taxes for the Years 1925 and 1926, Levied and Assessed Under the Provisions of Said Chapter 10026. * * *" This purpose is carried into effect in the body of the Act.
The enactment of this last-mentioned statute is some indication of the original legislative intent that Chapter 10026 was to be a part of the refunding bond contract, and such construction appears to have been adopted by the parties.
I have also hesitated in agreeing with Judge CAMPBELL'S opinion on this point out of deference to the opinion of the three Federal Judges, as expressed by Judge STRUM in the case of Rorick v. Board of Commissioners of Everglades Drainage District (D.C.) reported in 57 F.2d 1048, but, upon a careful examination of this case, it is apparent to me that the three Federal Judges were not called upon to decide the question here involved.
                   ORDER ENTERED MAY 17, 1933.